Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions and Claim Status
2.	Applicant’s election without traverse of Invention I and Species A, C, and 1 in the reply filed on 11/04/22 is acknowledged.
3.	Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected XXX, there being no allowable generic or linking claim. Election was made without traverse. Claims 12-19 are directed to non-elected Species B and claim 20 is directed to non-elected Invention II. 
4.	Accordingly, claims 1-20 are pending with claims 12-20 withdrawn. Claims 1-11 are examined herein. 

Specification
5.	The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g). 
6.	Paragraphs [0033-34] attempt to incorporate by reference several non-patent literature publications. The subject matter apparently contained in these publication is essential subject matter necessary for compliance with the enablement provision of 35 U.S.C. 112(a). 

Claim Objections
7.	Claim 11 objected to because of the following informalities:  he word “of” is missing in line 4.  Appropriate correction is required.

Drawings
8.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the structure of claims 2-4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


35 USC § 101 -Utility
9.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	The disclosed invention appears to be a hybrid nuclear fusion approach that incorporates aspect of inertial confinement fusion (ICF), which uses laser beams to irradiate fusion fuel, thereby compressing it to thermonuclear conditions necessary for inducing nuclear fusion reactions, and bubble fusion, which uses sound waves to expand and collapse bubbles of fusion fuel. ICF approaches have been tested and demonstrate the ability to achieve nuclear fusion.1 Bubble fusion approaches have been found to be incapable of achieving the conditions necessary to induce nuclear fusion reactions.2 
11.	The asserted utility of the claimed invention is “us[ing] laser light to efficiently excite a
shock wave in a target assembly that includes a fusion sample, allowing it to reach the pressure
and temperature conditions required for thermonuclear fusion” ([0004]) and “generat[ing] high pressure shock waves for material characterization, synthesis and other applications ([0036]). 
12.	The claimed method’s purpose is “to excite a shock wave in a target assembly” (preamble of claim 1), the target assembly including a fusion sample (claims 5, 10, and 11). 
13.	There is no evidence in the file to suggest that the present invention is capable of “reaching the pressure and temperature conditions required for thermonuclear fusion.” However, the alternative utility asserted in [0036] is applicable to the claimed invention. Therefore, the claimed invention is not rejected under 35 U.S.C. 101 as lacking utility.   
Claim Rejections - 35 USC § 112
14.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

15.	Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
16.	Regarding claims 1-6, the specification describes the apparatus that performs the claimed invention as a block diagram (see Fig. 1). The specification fails to disclose the particular structural components of the system and how the components are utilized together to perform the claimed method (see [0030-0033]). MPEP 2164.06(a).
17.	Regarding claims 1 and 7-9, the specification fails to disclose any exemplary materials that are suitable for use as the shock propagation layer; instead, the specification merely repeats the broad functional language of the claims (see [0029]).
18.	Regarding claims 10-11, the specification does not sufficiently describe the composition of the fusion sample and its integration with the shock propagation layer and the first and second substrate (see Fig. 4A). The specification does not describe how one would position such a fusion sample, e.g., a liquid thin film of Deuterium-Tritium, in a focal region of the target assembly. In fact, Figure 4A, which purportedly details the claimed target assembly does not illustrate the fusion sample at all. 
19.	Based on the evidence regarding the below factors (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), the specification at the time the application was filed, would not have taught one skilled in the art how to make the full scope of the claimed invention without undue experimentation.
The nature of the invention is a method for “exciting a shock wave in a target assembly” (preamble of claim 1) and  “us[ing] laser light to efficiently excite a shock wave in a target assembly that includes a fusion sample, allowing it to reach the pressure and temperature conditions required for thermonuclear fusion” ([0004]).
As previously stated, the invention appears to be a hybrid nuclear fusion approach that incorporates aspect of inertial confinement fusion (ICF), which is capable of achieving thermonuclear fusion conditions,3 and bubble fusion, which is not capable of achieving thermonuclear fusion conditions.4  
The technological area of nuclear fusion does not have a high degree of predictability. It is still in a nascent developmental stage, despite decades of research. While some nuclear fusion schemes have demonstrated the ability to achieve nuclear fusion on a laboratory scale, there is still no nuclear fusion reactor capable of achieving power output. Countless nuclear fusion schemes have failed entirely to induce nuclear fusion.56
As detailed above, the amount of direction provided in the instant disclosure is insufficient to enable a skilled artisan to employ the claimed method. The specification lacks key details about the optical system necessary to split a pulsed laser beam,  spatially shape the laser beams into a plurality of concentric pulsed laser rings, and adjust temporal and/or spatial intervals between the pulsed laser rings. The specification additional lacks key details of the construction of the fusion target assembly and the fusion sample. MPEP 2164.06(a). MPEP 2164.03.
There is no indication the present invention has been tested and found to achieve any meaningful results. Accordingly, the absence of working examples indicates one of ordinary skill in the art would not have been enabled to make the claimed invention. 
Based on the foregoing factors, the examiner finds that a skilled artisan would be unable to make and use the claimed invention without undue experimentation. Because the present disclosure is more theoretical than practical and lacks almost all of the details of the structure required to conduct the claimed method, a skilled artisan would have to conduct nearly the entire scope of research and development before an attempt at practicing the claimed method could be made.

20.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

21.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
22.	Regarding claim 1, the limitation “a plurality of pulsed laser beams” is unclear. Is each pulse one of the laser beams or are there a plurality of laser beams, each comprising multiple pulses? Similarly, the recitation “a plurality of concentric pulsed laser rings of different diameters” is unclear. In each pulse, is there a plurality of laser rings of different diameters? Or is it that a single pulse comprises a ring of one diameter and a different pulse comprises a ring of a different diameter?
22.	The term "substantially" in claims 1 and 5 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
23.	Additionally, it is unclear how one could match a spatial interval, i.e., a distance, to a propagation time as recited in claim 1. Moreover, it is unclear whether the recitation “one ring to the next” refers to rings of the pulsed laser beam or rings of the shock wave. 
24.	Regarding claim 3, it is unclear whether the recited “converging shock waves” are the same as the “ring-shaped laser-driven shock wave” of claim 1. 
25.	Any claim not specifically addressed above is rejected under 35 U.S.C. §112 because it depends on a rejected claim.

26.	It should be noted, as stated in MPEP 2173.06, “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. §103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.” Therefore, no art rejections have been made. 
27. 	The closest prior art to the claimed invention as best understood in view of the rejections under 35 U.S.C. 112(a) and (b) is cited on the attached PTO-892.

Conclusion
	
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882. The examiner can normally be reached Monday - Thursday, 7:00 - 5:00 pm ET.
29.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
30.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
31.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/wiki/Inertial_confinement_fusion
        2 https://en.wikipedia.org/wiki/Bubble_fusion
        3 https://en.wikipedia.org/wiki/Inertial_confinement_fusion
        4 https://en.wikipedia.org/wiki/Bubble_fusion
        5 https://www.iaea.org/newscenter/news/what-is-nuclear-fusion
        6 https://world-nuclear.org/information-library/current-and-future-generation/nuclear-fusion-power.aspx